Citation Nr: 9930148	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-41 060	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an increased rating for residuals of 
encephalopathy with an anxiety disorder and headaches, 
currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from August 1955 to 
August 1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the RO.  The 
veteran initially appealed a 1991 RO decision which denied an 
increase in a 10 percent rating for service-connected 
residuals of traumatic encephalopathy with headaches.  An RO 
decision later in 1991 found that an anxiety and panic 
reaction was part of the service-connected condition; and the 
RO assigned a 30 percent rating for service-connected 
residuals of traumatic encephalopathy with headaches and with 
an anxiety and panic reaction.  A 1992 RO decision proposed 
to sever service connection for an anxiety and panic 
reaction, and proposed to reduce the rating to 10 percent for 
service-connected residuals of traumatic encephalopathy with 
headaches.  A 1993 RO decision carried out such proposals.

In January 1997, the Board remanded to the RO the issue of an 
increase in a 10 percent rating for service-connected 
residuals of traumatic encephalopathy with headaches, as well 
as the issue of entitlement to restoration of service 
connection for anxiety and panic reaction as part of the 
condition.

In November 1998, the RO restored service connection for an 
anxiety disorder as part of the veteran's service-connected 
residuals of traumatic encephalopathy.  As a result, the 
issue is no longer before the Board.  In November 1998, the 
RO also increased the rating to 50 percent for service-
connected residuals of traumatic encephalopathy with an 
anxiety disorder and headaches.  The veteran has not 
indicated he is satisfied with this rating.  Thus, the claim 
is still before the Board.  AB v. Brown, 6 Vet.App. 35 
(1993).






FINDING OF FACT

The veteran's service-connected residuals of encephalopathy 
with an anxiety disorder and headaches are of a severity to 
preclude him from obtaining or retaining employment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for residuals of 
encephalopathy with an anxiety disorder and headaches have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Code 9400 (1996); 38 C.F.R. § 4.130, Codes 9400 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1955 to 
August 1959.  His service medical records show that in April 
1959, he was in a motor vehicle accident.  He sustained 
multiple lacerations of the face, a cerebral contusion, and 
an impacted fracture of the neck of the right scapula.  After 
the injury, he demonstrated spastic right hemiparesis which 
later improved.  A July 1959 discharge examination was 
negative for any defects besides scars of the nose, fourth 
toe of the left foot, and above the right eye.

A September 1959 VA neurological examination revealed a 
diagnosis of traumatic encephalopathy with right hemiparesis, 
no residuals.

In December 1959, the RO granted service connection for 
traumatic encephalopathy, no residuals, and assigned a 
noncompensable rating.

An April 1966 VA examination revealed a diagnosis of brain 
trauma with residual headaches.

In an April 1966 rating decision, the RO granted an increased 
rating to 10 percent for residuals of traumatic 
encephalopathy with headaches.  

Private medical records from 1978 and 1979 (obtained after 
the Board's remand in the present appeal) note the veteran 
had a history of a head injury in service, and he was 
currently diagnosed and treated for organic brain syndrome 
with cerebral trauma and behavioral reaction.

In November 1990, the veteran filed for an increased rating 
for residuals of encephalopathy.  The veteran stated, in 
essence, that the residuals of his service-connected 
traumatic encephalopathy included headaches, a nervous 
condition, loss of temper and forgetfulness.  He stated that 
after working for the postal service for 31 years, he found 
that he could no longer do his job.  He stated he was advised 
by a doctor and his boss to apply for disability retirement.  
He indicated he was granted disability retirement benefits.

In support of his claim, he submitted VA outpatient treatment 
reports from 1985 to 1991.  These reports show treatment for 
anxiety and other symptoms, particularly after another head 
injury in a 1985 vehicle accident.  The records note he had 
sessions with a social worker and a psychiatrist.  Issues 
discussed pertained to the veteran's complaints of anxiety, 
nervousness, anger, and violence.  The veteran also discussed 
issues involving his claim for disability retirement benefits 
from the post office.  It was noted that the veteran took 
medication due to his psychiatric complaints.  The records 
also show he periodically complained of headaches which 
varied in its intensity.  In 1990, the veteran stated he had 
a good relationship with his wife but had stress related to 
his step daughter.  He related he was starting to have 
problems at work and had problems concentrating.  He reported 
he suffered from forgetfulness, nervousness, and 
irritability.  He stated that because of his anxiety symptoms 
he took several days off of work.  He reported work was his 
major stressor.  Reports of individual and group sessions in 
1990 and 1991 reveal the veteran was treated for anger 
outburst, anxiety, and family related issues.  At times it 
was reported he was making progress and he was not "blowing 
up" as much.  In 1991, he reported his claim for disability 
retirement had been granted and he was doing better since he 
did not have to work.

In May 1991 and June 1991, the RO denied the claim for an 
increase in a 10 percent rating for service-connected 
residuals of traumatic encephalopathy with headaches.

In July 1991, the veteran submitted a January 1991 letter 
from a VA psychologist, addressed to the U.S. Office of 
Personnel Management, related to the veteran's application to 
retire on disability from the post office.  The psychologist 
stated that the veteran's case warranted a determination that 
he was entitled to disability retirement.  The psychologist 
stated:

Criterion 1:  [The veteran's] frequent 
explosiveness, loss of concentration and 
overall acute anxiety or panic reaction 
to minor stressors make him incompatible 
with either useful service or retention 
in his current position.  His acute 
symptoms seen during his treatment at the 
VA Hospital, Montrose, clearly indicate 
that his continued absence from his 
position is worsened.

Criterion 2:  [The veteran's] fragile 
defense against explosive behavior and 
acute panic reactions can only be 
worsened by his continuing to work.  The 
cumulative effect of the 30+ years of 
stressors and especially those 
experienced in his current position make 
his return to work anti-therapeutic.

Criterion 3:  [The veteran's] strong 
convictions to continue working and his 
loyalty to the [U.S. Post Office] had 
motivated him to continue his 
performance, attendance and conduct on 
the highest level capable before his 
breakdown.  However, this pressure to 
overcome his anxiety reactions and acute 
panic symptoms on a daily basis will lead 
to further decompensation of [the 
veteran's] health and will then be 
clearly evidenced in his performance, 
conduct and attendance.  This should be 
prevented for the [veteran's] sake and 
his future quality of life.

Criterion 4:  There has been no evidence 
in [the veteran's] treatment at the 
Anxiety Disorders Clinic at the VA 
Hospital that his condition will be 
sufficiently improved or expected within 
one year from onset to his current 
stressful position.

Criterion 5:  [The veteran's] acute panic 
attack symptoms, occasional memory loss, 
disorientation, confusion and ultimately 
tendencies toward explosive behavior 
clearly substantiate his inability to 
work at this time.

In a statement received in July 1991, the veteran stated he 
suffered from headaches, loss of memory, a nervous condition, 
and had flare ups of his temper, since his accident in 
service. 

In November 1991, the RO granted an increased rating to 30 
percent for service-connected residuals of traumatic 
encephalopathy with headaches and anxiety and panic reaction.  

In a January 1992 statement, the veteran stated he was forced 
on disability retirement due to his service-connected 
residuals of a traumatic encephalopathy.

A February 1992 RO decision proposed to sever service-
connection for anxiety and panic reaction (the RO found such 
was due to the post-service 1985 vehicle accident and head 
injury), and proposed to reduce the rating to 10 percent for 
service-connected residuals of traumatic encephalopathy with 
headaches.

During a September 1992 RO hearing, the veteran stated he 
occupied himself by doing household chores.  He stated at 
times his nerves would prevent him from even doing household 
chores.  He related he was hard to get along with.  He 
reported receiving treatment from psychiatrists and 
psychologists.  The veteran's representative argued the 
veteran's symptoms precluded him from engaging in any form of 
gainful employment and that the veteran's disability 
warranted a 100 percent rating.

In September 1992, the RO received a letter from a VA 
psychologist.  The psychologists stated the veteran was in 
treatment at the mental hygiene clinic for his generalized 
anxiety, headaches, quick temper, and memory lapse which 
dated back to 1959.  He related the veteran reported his 
symptoms increased over the years until they became so 
debilitating and upsetting that he was forced to retire early 
with this disability.

VA outpatient treatment reports in 1992 shows that the 
veteran was being treated for anxiety, explosive rage 
outbursts, and for problems concentrating and completing 
task.  The therapist indicated psychotherapy was helping the 
veteran cope with stress and that he was doing better.

A January 1993 RO decision carried out the prior rating 
proposals; service connection for an anxiety and panic 
reaction was severed, and a 10 percent rating was assigned 
for service-connected residuals of traumatic encephalopathy 
with headaches.

In a March 1993 letter, a VA psychologist stated the veteran 
continued to attend weekly individual and group 
psychotherapy.  He reported the veteran had made a great 
effort to control his labile affect and used problem solving 
skills to reduce stress, but had remained very vulnerable to 
stress symptoms.  He reported the veteran still had much 
difficulty adjusting to social and work settings where there 
was a high level of interaction.  He reported the veteran 
made a great effort in attempting to keep his symptoms under 
control but this should not be perceived as due to an 
improvement in the service-connected condition.

An August 1993 letter signed by a VA psychologist and a VA 
psychiatrist reveals they advised the veteran to retire in 
1990 from the U.S. Postal Service to avoid further mental and 
emotional breakdown.  They stated the veteran continued to be 
unemployable due to his inability to handle job stress and 
due to concentration difficulties, memory difficulties and 
labile affect-mood.  They reported the veteran's stress 
disorder led to his breakdown in 1990.  They related the 
veteran continued to be treated in group psychotherapy, 
individual psychotherapy, and pharmacotherapy.  They stated 
the veteran's acute symptoms had diminished in the last year, 
partially due to the low stress environment he had set up for 
himself at home and his current treatment program.  They 
stated employment for the veteran was not recommended at this 
time.

When treated between 1993 and 1996, the veteran was noted to 
have problems with anxiety with explosive outbursts.  
Sessions involved discussions regarding family issues.  The 
records note that the veteran was taking medication due to 
anxiety symptoms.  In December 1996, he was stable on current 
prescription except for periodic anxiety attacks.

In an April 1997 letter, the veteran stated he worked for the 
post office from 1960 until 1991.  He related he was awarded 
disability retirement benefits.  He reported that when he 
worked for the post office he used 90 percent of his sick 
leave due to his service-connected residuals of the 1959 
accident.  He stated he could not take any pressure or work 
at any job.  He stated when he was stressed he got confused 
and it became hard for him to do simple things or remember 
simple things.  He reported he fell apart when pressured.

A VA psychologist stated, in a later dated in May 1997, the 
veteran continued to be treated at the mental hygiene clinic.  
He stated the veteran was advised to retire from the U.S. 
Postal Service in 1990 to avoid further medical and emotional 
breakdown.  He reported the veteran retired in 1991 and 
continued to be unemployable due to his inability to handle 
job stress, concentration difficulties, memory difficulties 
and labile affect-mood.  The psychologist stated the 
veteran's symptoms remained diminished due to the low stress 
environment that had been set up for him at home.  The 
psychologist reported the veteran remained unemployable in 
terms of gainful employment.

Outpatient treatment reports from 1997 show the veteran 
continued to attend group and individual counseling sessions.  
He was noted to complain of being tense, anxious and 
depressed.  He discussed the difficulties he had in taking 
care of family members.

On November 1998 VA psychiatric examination, the veteran 
stated his main problem was temper outbursts which were 3 to 
4 times a week.  He stated he would yell at others and could 
not control his temper.  He reported he had sleep 
disturbance.  He denied any inpatient care for his 
psychiatric problems.  He related he was seen weekly at the 
VA hospital with adjunctive psychopharmacological treatment 
and was prescribed Buspar and Trazadone.  He reported he was 
treated by a social worker. He stated he had not worked since 
the early 1990's when he had a nervous breakdown.  He related 
he spent his time at home reading and watching television.  
He claimed he had difficulty concentration.  He complained of 
memory problems.  The examiner noted the veteran did not have 
classic panic attacks with palpitations or feelings of 
suffocation, but did complain of chronic anxiety and tension 
with some sweating and mild tightening.  The veteran stated 
he had severe headaches which he usually experienced daily.  
He denied symptoms of PTSD, although he reported he had 
occasional nightmares of his time in service and startled 
somewhat easily.  He denied avoidant symptoms or other 
associated symptoms such as intrusive recollections. 

The examiner stated though the veteran did not meet the 
criteria for a major depression disorder, he did appear to 
meet the criteria for generalized anxiety disorder with 
excessive anxiety and worry.  The examiner stated the veteran 
had difficulty controlling his anxiety and that his anxiety 
would bother him for several weeks at a time.  He claimed 
having feelings of restlessness, difficulty concentrating, 
irritability, muscle tension, and sleep disturbance.  The 
examiner reported the above symptoms caused the veteran 
significant distress and could not be attributed to any other 
disorder, except as a residual of his encephalopathy.

Mental status examination revealed the veteran was oriented 
to person and place.  He recalled 1 out of 3 words correctly 
but when cued recalled the other words after about a 5 minute 
interval.  He denied obsessive or ritualistic behavior but he 
did note things would bother him for up to a week at times.  
His speech was somewhat vague but not irrelevant or 
illogical.  He denied symptoms of true panic.  While he 
occasionally had a depressed mood, he did not meet the full 
criteria for depression.  The examiner stated the veteran's 
anxiety was related to his encephalopathy.  The diagnosis was 
generalized anxiety.  He was assigned a global assessment of 
function (GAF) score of 52.

In November 1998, the RO restored service connection for an 
anxiety disorder, and assigned a 50 percent rating for 
service-connected residuals of an anxiety disorder and 
headaches.  He was rated under the code pertaining to an 
anxiety disorder.

In April 1999, the veteran's representative argued the 
veteran was entitled to a separate rating for anxiety and a 
separate rating for headaches as part of the residuals of 
encephalopathy.

II.  Analysis

The veteran's claim for an increase in a 50 percent rating 
for his service-connected residuals of encephalopathy with an 
anxiety disorder and headaches is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

With regard to the representative's contention that the 
veteran is entitled to a separate 10 percent rating for 
headaches as a residual of encephalopathy, the Board notes 
that the provisions of  38 C.F.R. § 4.124a, Code 8045 
prohibit a separate rating.  Code 8045 pertains to brain 
disease due to trauma and provides that purely subjective 
complaints such as headaches dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304 (dementia due 
to head trauma).  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Hence, a separate rating for headaches will not be assigned.  
The Board finds that the most appropriate rating method is to 
rate the service-connected condition as a psychiatric 
disorder. 

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
Generalized anxiety disorder under 38 C.F.R. § 4.132, Code 
9400 (effective prior to November 7, 1996) is rated 50 
percent when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and there are psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating are 
each independent bases for granting a 100 percent rating).

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130, 
including Code 9400 for a generalized anxiety disorder.  The 
revised criteria provide that a 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

As the veteran's claim was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the prior or current rating criteria may apply, whichever are 
most favorable to the veteran.

A review of the voluminous medical records from 1990 to 1998 
show the veteran receives extensive treatment due to his 
service-connected anxiety disorder.  He complains that his 
service-connected residuals of encephalopathy, which 
primarily involve the anxiety disorder, interfere with his 
ability to socialize with others and work.  The record 
demonstrates that he has not worked full-time since 1991 when 
he worked for the post office.  The record also demonstrates 
that he was awarded disability retirement benefits from the 
post office due to his anxiety disorder.  

With respect to his social adaptability, the record shows 
that the veteran is married and has a good relationship with 
his wife.  During a September 1992 RO hearing, he reported he 
was hard to get along with.  Medical reports throughout the 
1990's show the veteran had problems with anger, rage, and 
temper outbursts.  In March 1993 a VA psychologist noted the 
veteran had difficulty adjusting to social settings.  VA 
examination in 1998 reveals a GAF score of 52 which denotes 
no more than moderate social impairment.

With respect to industrial adaptability, the Board again 
notes that the veteran last worked in 1991 for the post 
office.  He had over 31 years of service at the post office.  
In January 1991, a VA psychologist reported the occupational 
impairment caused by the veteran's anxiety disorder.  In 
short, he stated that the veteran's acute panic attack 
symptoms, occasional memory loss, disorientation, confusion 
and ultimately tendencies toward explosive behavior clearly 
substantiated his inability to work.  In March 1993, a VA 
psychologist stated the veteran had much difficulty adjusting 
to work settings.  In August 1993, a VA psychiatrist and 
psychologist stated they advised the veteran to retire in 
1990 from the post office to avoid further mental and 
emotional breakdown.  They reported the veteran continued to 
be unemployable due to his inability to handle job stress and 
due to concentration difficulties, memory difficulties and 
labile affect-mood.  They indicated that the veteran's acute 
symptoms had diminished in the last year, partially due to 
the low stress environment he had set up for himself at home 
and his current treatment program.  They concluded that 
employment for the veteran was not recommended at this time.  
In May 1997, a VA psychologist noted the veteran retired in 
1991 and continued to be unemployable due to his inability to 
handle job stress, concentration difficulties, memory 
difficulties, and labile affect-mood.  He stated the veteran 
remained unemployable in terms of gainful employment.  A 1998 
VA medical examination reports reveal the veteran had a GAF 
score of 52 (which represents the criteria for moderate 
impairment). 

Some of the evidence suggests that the veteran's anxiety 
disorder produces only moderate social and occupational 
impairment (see 1998 VA examination), and such evidence does 
not support an increase in the current 50 percent rating.  On 
the other hand, there is evidence which is to the effect that 
his anxiety disorder as a residual of encephalopathy prevents 
him from obtaining or retaining employment, and this evidence 
supports a 100 percent rating under the old criteria.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  

The Board finds that the evidence is approximately balanced 
on the question of whether the veteran is demonstrably unable 
to obtain or retain employment due to his anxiety disorder 
(the old criteria for a 100 percent rating) as a residual of 
encephalopathy and, after applying the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), the Board concludes that the 
old 100 percent rating criteria have been met.  Given that 
the veteran is entitled to the maximum rating of 100 percent 
for his anxiety disorder under the old criteria, there is no 
need to address the new criteria.  Karnas, supra.  




ORDER

An increased 100 percent rating for residuals of 
encephalopathy with an anxiety disorder and headaches is 
granted.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

